Citation Nr: 0612852	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A. Juarbe




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran did not incur PTSD in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires a current diagnosis, 
evidence of the occurrence in service of an event or events 
that precipitated PTSD, and medical evidence of a link 
between the events in service and the current diagnosis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).  
If the veteran engaged in combat with the enemy, and PTSD is 
alleged related to that combat, the fact of the precipitating 
stressor is presumed unless there is clear and unmistakable 
evidence that it did not occur.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005).  The fact of 
engagement in combat is not presumed; it must be proven by 
evidence.  If the veteran did not engage in combat, the fact 
that an alleged stressor occurred cannot be presumed; it must 
be proven by evidence sufficient to make it at least as 
likely as not that the event happened.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's claim fails because the VA psychiatric 
examination reports and evaluations finding the veteran does 
not have PTSD outweigh the private psychiatric diagnosis of 
PTSD.

Dr. Juarbe saw the veteran in September 2001 and diagnosed 
PTSD at that time according to a summary report of record.  
Despite multiple VA requests to the veteran to produce or 
authorize VA to obtain pertinent treatment records, the 
veteran has never produced or authorized VA to obtain them.  
When asked at a VA hearing at which he testified whether he 
saw the veteran the one time or treated him, he stated he 
first saw the veteran on "September 14, 1991 [sic]", after 
the incident with the twin towers in New York.  He did not 
explicitly state that he provided the veteran regular 
treatment.

Dr. Juarbe testified on the veteran's behalf at a VA hearing 
in March 2003.  The veteran did not testify.  The transcript 
does not show that he was in attendance.  The psychiatrist 
related multiple combat incidents, including the death in 
action in the veteran's presence of a Sergeant [redacted], 
providing elaborate detail of the sergeant's being shot in 
the chest with a "lit up" bullet and screaming.  He also 
reported that the veteran came under attack by enemy soldiers 
in American uniforms who apparently infiltrated a dining hall 
in which the veteran was located.  The testimony included the 
veteran's reports of nightmares, flashbacks, constant 
intrusive recollections, including the inducement of such 
recollections by the terrain of area in which the veteran 
lives, because of a similarity of appearance to the area in 
Korea in which the veteran served.  The psychiatrist stated 
the veteran has had PTSD chronically since he was in Korea, 
and that since 9/11 [2001] and because he currently had a son 
in the service, it had become severe.

By contrast, VA has examined the veteran twice for 
compensation purposes with review of the veteran's claims 
file containing service medical records and post-service 
records beginning in 1967.  Both examiners found the veteran 
did not present the symptomatology of PTSD as set forth in 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed. 1994), which VA mandates is the definition of the 
disorder.  38 C.F.R. § 4.125 (2005).  The latter VA 
examination report related that a complete evaluation in 
November 2002 for enrollment in a VA PTSD treatment program 
also found the veteran has none of the diagnostic criteria of 
PTSD.  The veteran reported that Sgt. [redacted] was shot while 
they were on patrol, but he was taken away from the area, and 
the veteran did not know whether the sergeant lived or died.  
The examiner acknowledged that the veteran was in combat or a 
combat environment, which fulfilled the first criterion of 
PTSD, but the symptomatology the veteran described was not 
the symptomatology of PTSD.  She noted that the veteran 
reported sleep disturbance and nightmares of combat at the 
very end of the examination, but that he had not previously 
mentioned any sleep disturbance in relation to his time in 
Korea, the authenticity of which she obviously discounted.  
She opined that the veteran's presentation in the medical 
records, or in his historical accounts on current 
examination, did not indicate a traumatic reaction to any 
specific stressor.  She also opined that Dr. Juarbe's 
September 2001 certificate is nonspecific and did not report 
specific stressors.  The logical inference is that Dr. 
Juarbe's diagnosis was not substantiated by current 
symptomatology.

The May 2003 VA examiner took special note of the veteran's 
long history, beginning about 1970, of attribution of his 
"nervous" symptoms his sinus and other physical disorders, 
and to his marital discord, and that he now attributed the 
same symptoms to events in combat.  Most significantly, 
regarding the veteran's reliability as an historian, the 
veteran insisted repeatedly that he had had three myocardial 
infarctions that were not only uncorroborated in any 
available medical record, but contraindicated in available 
medical records, i.e., there are cardiac evaluations of 
record that show he had not had a heart attack at a previous 
time when he reported he had.  The examiner diagnosed a 
somatization disorder and very strong histrionic personality 
characteristics.  She distinguished his histrionic reporting 
of events in Korea from genuine experience of psychic trauma.

It is significant that the veteran did not or could not 
report the detail about his alleged stressors upon face to 
face VA clinical interview or evaluation for treatment that 
Dr. Juarbe reported at the March 2003 hearing.  The doctor's 
testimony of the stressors and the symptoms relate to them 
upon which he based his diagnosis bear an appearance of 
veracity, but close inspection of the testimony in light of 
other evidence impugns it.

Contrast Dr. Juarbe's exquisitely detailed report of the 
veteran's purported account of the death of Sgt. [redacted] 
with the May 2003 VA examiner's record of the veteran's vague 
and undetailed account in which the veteran disavowed 
knowledge of the sergeant's death.  Dr. Juarbe's report that 
veteran received Social Security benefits in or about 1974 is 
inconsistent with the veteran's report to the May 2003 
examiner and other evidence of record.  Dr. Juarbe's 
testimony was as evidence of the chronicity and severity of 
symptoms he now diagnoses as PTSD.  The veteran recited a 
work history to the May 2003 VA examiner that did not include 
any period of disability, and mentioned current receipt of 
Social Security benefits apparently in retirement, beginning 
when he was 62 years old.  Based on the birth date in his 
service record, the veteran was 62 in 1991.  A brief 
historical note in an August 1975 VA mental health clinic 
record notes VA benefits as a financial resource, but does 
not mention Social Security benefits.  The SSA reported in 
March 2005 that it had destroyed the veteran's file, so 
inference must be drawn from the available evidence.  The 
evidence on balance is that the veteran did not receive 
Social Security disability benefits during or about 1974, and 
Dr. Juarbe's testimony on that point is not creditable.  To 
the extent it is evidence of the veteran's PTSD in 1974, as 
implied, it is not creditable.  Taken together, the 
inconsistencies between Dr. Juarbe's report of historical 
events and the resultant current symptoms and the veteran's 
when speaking for himself are persuasive that Dr. Juarbe's 
testimony of the veteran's current symptomatology is 
exaggerated and not credible.

The VA examiners concluded the veteran had combat exposure.  
The essence of the several VA medical opinions is the absence 
of PTSD symptomatology despite combat experience; there was 
no conclusion that the alleged stressors did not happen.  Dr. 
Juarbe's testimony of current symptomatology is discredited 
because of the contradictions between his testimony and the 
veteran's reports, where the evidence permits such 
comparison.  The preponderance of the evidence is that the VA 
opinion that the veteran does not have PTSD is correct.  In 
light of this conclusion, questions of verification of 
stressors, or of a link between current diagnosis and 
stressor that would ordinarily follow establishment of the 
diagnosis are moot.  See 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d), (f) (2005).

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998).  In sum, the veteran has filed a 
claim for disability compensation for a disability he does 
not have.  The claim is denied.

II.  Duty to Notify and to Assist

Prior to initial adjudication of the veteran's claim, VA 
notified the veteran by letter of March 2002 of the 
information and evidence necessary to substantiate his claim.  
The letter identified the veteran's rights to VA assistance 
and his and VA's respective burdens in producing information 
and evidence.  The letter did not explicitly request he 
submit evidence in his possession, but it advised in several 
places that he could submit any evidence directly, and that 
he had the ultimate responsibility to insure VA obtain any 
evidence he wished considered.  Logic compels the conclusion 
that he was on notice that pertinent evidence did or could 
include evidence in his possession.  A VA letter of December 
2004 did explicitly request evidence in the veteran's 
possession.  It updated the veteran on the status of 
development of evidence in his case, including VA's request 
to the Social Security Administration for records related to 
any SSA disability determination.  VA did not notify the 
veteran about information and evidence necessary to establish 
entitlement to the several levels of disability compensation 
or to establish the effective date of any award that resulted 
from his claim.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  In light of the 
result in this appeal, the insufficiency of notice as to 
those elements of the veteran's claim causes the veteran no 
prejudice, and the matter is moot.  VA has discharged VA's 
its duty to notify the veteran how to prosecute his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

VA has obtained the evidence it had notice and authority to 
obtain.  Additionally, a November 2002 statement of the case 
included the full text of the regulation governing notice and 
assistance.  See 38 C.F.R. § 3.159(c)(i)(i), (ii) (2005).  
Consequently, the lack of treatment records from Dr. Juarbe 
must be deemed the veteran's choice.  VA examined the veteran 
twice in conjunction with his claim and obtained medical 
opinions necessary to resolve the claims.  VA notified the 
veteran of the unavailability of SSA records in a March 2005 
supplemental statement of the case, and in April 2005 the 
veteran waived the time afforded to obtain additional 
evidence.  VA has discharged its duty to obtain evidence and 
notify the veteran of any failure to obtain evidence in this 
case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(3) (2005).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


